Citation Nr: 1401297	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-15 534	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to a gunshot wound to the back.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for a low back condition, due to being shot in the low back, and for neuropathy as secondary to the low back condition.  

Although the first page of the September 2012 RO rating decision (the narrative) only listed the issue as service connection for shot in the low back, the second page, or code sheet, listed the issues as low back condition due to being shot in the back, shot in the low back, and neuropathy as secondary to the low back condition.  Further, the Veteran's notice of disagreement and the subsequent supplemental statement of the case (SSOC) issued in May 2013, clarified that the issues on appeal were entitlement to service connection for a low back condition, to include as due to a shot in the back, and for neuropathy of the bilateral lower extremities.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that in approximately March 1943, at Camp Polk, he was shot in the lower back during a training exercise with live rounds, which led to his current low back disorder.  He also contends that his bilateral peripheral neuropathy of the lower extremities is related to his current low back disorder.  

The Veteran's record of separation shows that his military occupational specialty was instructor medical technician.  With regard to service treatment records (STRs), the RO made a request for the Veteran's STRs and was notified in December 2011, by the National Personnel Record Center (NPRC), that his service records were "fire-related" and "no STRs were recovered from the fire".  The NPRC furnished a Surgeon General's Office record obtained from an alternate records source, but this record of hospitalization in April 1944 at Camp Phillips, Kansas, does not show he was hospitalized for a gunshot wound.  Rather, he was hospitalized for bursitis and psychoneurosis.  In an NA Form 13055, completed by the Veteran in September 2011, he reported he "self treated" after he was shot in the back in service.  Thereafter, in July 2012 and in May 2013, the RO made formal findings of the unavailability of STRs, and the Veteran was advised of same.  In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In this case, the Veteran is competent to report he was shot in the lower back during a training exercise.  In that regard, a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Private treatment records show that in February 2010, the assessment was that the Veteran had peripheral neuropathy, diabetes mellitus II, and spinal stenosis.   In May 2010, the impression was that the Veteran's overall clinical impression was most consistent with small fiber polyneuropathy, the etiology of which was unclear, but was suspected to be related to prediabetes.  Further in May 2010, he was found to have a history of lumbar stenosis and peripheral neuropathy, and that two and a half years prior, he underwent lumbar surgery.  In September 2010, the Veteran was reportedly seen for a referral for diabetic neuropathy and gait abnormality.

VA treatment records show that in January 2012, the Veteran was seen to establish care after moving, and it was noted he had a long history of low back pain with spinal stenosis, and had a lumbar laminectomy in 2008, which helped for a brief period of time.  It was noted that his condition was complicated by other medical issues including peripheral neuropathy in the lower extremities.  In March 2012, the assessment included chronic low back pain, secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, as well as peripheral neuropathy.  It was noted that he had back pain and bilateral nondiabetic neuropathy for many years, and recent x-rays showed no evidence of injury in the recent past.  In March 2013, it was noted that he had peripheral neuropathy, but no diabetes.  

In support of his claim, in May 2012, the Veteran submitted a note signed by his private physician, Dr. Rodriguez.  Therein, Dr. Rodriguez concluded that the Veteran's lower back condition was "a service related [c]ondition due to a gunshot wound", noting that there did not "appear to be any other injury to the lower back other than that caused by the bullet".  Dr. Rodriguez apparently based this opinion on the Veteran's history of lower extremity bilateral non-diabetic neuropathy as related to the lower back condition

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, including the Veteran's contentions and the private medical records and opinion he submitted, the Board finds that a VA examination/opinion is in order to address whether the Veteran's low back disability may be related to a gunshot wound to the low back in service, and, if so, whether his peripheral neuropathy is related to his low back disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.  In that regard, the Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) .  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Further, on remand, the VA examiner should be advised as to the Veteran's competency to report lay-observable events (gunshot wound to the lower back) and the presence of symptoms (low back pain).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of a low back disorder and peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra. 

Review of the Veteran's Virtual VA efolder shows that VA treatment records dated from June 2011 through April 2013 have been associated with the efolder.  On remand, any pertinent and current VA or non-VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  With any assistance needed from the Veteran, obtain any additional pertinent VA and/or private treatment records, to include any additional records from Dr. Rodriguez.  For VA records, the request should include records dated prior to June 2011 and subsequent to April 2013.  An attempt to obtain any outstanding available records should be made, and any such records should be associated with the Veteran's claims folder or efolder.  Negative replies should be requested.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether his current low back disorder may be related to service, to include the reported incident where he sustained a gunshot to the lower back during a training exercise.  If such a connection is found, the examiner should opine as to whether the Veteran's neuropathy of the lower extremities is related to his low back disorder, whether directly or by aggravation.  The claims folder and efolder must be made available to the examiner for review, and the examiner should specifically note in the examination report that the files have been reviewed.  All pertinent pathology should be annotated in the examination report.  The examiner should be asked to provide opinion(s) as to:

a.  whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current low back disorder had its onset in service or is otherwise related to service (to include his reported gunshot wound to the lower back in service), and, if such a relationship is found, 

b.  whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's bilateral neuropathy of the lower extremities is causally related to, or aggravated by, his low back disorder. 

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.  Further, if the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

